Citation Nr: 1539505	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for obstructive sleep apnea (OSA) with asthma.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to August 2007.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) granted service connection for OSA with asthma and assigned a 50 percent rating, effective September 1, 2007.  In June 2010, the RO granted an increased 60 percent rating for OSA with asthma, effective September 1, 2007.  In December 2011, a Central Office hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the hearing is in the record.  Following a March 2012 remand for additional development, a July 2014 Board decision by the VLJ who conducted the December 2011 hearing (in pertinent part) denied a rating in excess of 60 percent for OSA with asthma.  The Veteran appealed that decision to the Court.  In May 2015, the Court issued an Order that vacated the July 2014 Board decision with regard to that issue, and remanded the matter for readjudication consistent with the instructions outlined in a May 2015 Joint Motion for Remand (Joint Motion) by the parties.  In July 2015, the Veteran's attorney responded to VA's June 2015 letter which offered the Veteran a new hearing by indicating that the Veteran did not wish to appear at a new hearing.  The case has now been assigned to the undersigned VLJ.

In a July 2014 decision, the Board denied entitlement to a compensable rating for hypertension.  Because a final Board decision was rendered with regard to this issue (and the Veteran did not appeal this issue to the Court), it is no longer a part of the current appeal and is not before the Board.


FINDINGS OF FACT

1.  Throughout the period of claim, the Veteran's OSA is shown to require the use of a CPAP machine, but is not shown to be productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and does not require a tracheostomy.

2.  Throughout the period of claim, the Veteran's asthma is shown to require the use of daily inhalational therapy and intermittent courses of systemic corticosteroids, but is not shown to be productive of FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, more than one attack per week with episodes of respiratory failure, or requiring the daily use of systemic high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

A rating in excess of 60 percent for OSA with asthma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Codes 6602, 6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the rating decision on appeal granted service connection for OSA with asthma and assigned a disability rating and effective date for this award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  At his hearing before a VLJ, the Veteran was advised of what is needed to substantiate his claim for an increased rating for his OSA with asthma.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  [As noted above in the Introduction, the Veteran elected not to appear at a new hearing.]  Most recently, a supplemental SOC (SSOC) in October 2012 readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Agency of Original Jurisdiction (AOJ) arranged for pertinent VA examinations in May 2007, May 2008, March 2012, and May 2014.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the reports of the VA examinations contain sufficient findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's OSA and asthma to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All of the relevant development requested by the Board's March 2012 remand was fully completed, as the AOJ attempted to secure any outstanding records and arranged for a pertinent VA examination.  Therefore, the Board concludes that its remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board has addressed the findings and implemented the guidance of the May 2015 Joint Motion in the instant decision.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of a rating in excess of 60 percent for OSA with asthma, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's OSA with asthma is rated under Codes 6847-6602.  Hyphenated codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Ratings under Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Code 6847 provides the following criteria for sleep apnea (including OSA).  A 50 percent rating is warranted for sleep apnea which requires use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted for sleep apnea which is productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, for sleep apnea which requires a tracheostomy.  38 C.F.R. § 4.97, Code 6847.

Code 6602 provides the following criteria for bronchial asthma.  A 60 percent rating is warranted for bronchial asthma with: FEV-1 of 40- to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for bronchial asthma with: FEV-1 of less than 40-percent predicted; or, FEV-1/FVC of less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Code 6602.

On pre-separation VA general medical examination in May 2007, it was noted that the Veteran had sleep apnea which required treatment with a CPAP machine.  It was also noted that he had asthma which he treated with Singulair and Flonase on a daily basis; he also reported that he used Albuterol four to six times a week, especially after exercise or exertion, and that he otherwise had not had asthma attacks.  It was noted that he saw his doctor twice a year to control his asthma symptoms, and that he had no infection from the condition and no episodes of respiratory failure.  For both OSA and asthma, it was noted that there was no functional impairment.  Examination revealed that his heart was normal, with no cor pulmonale.  Contemporaneous pulmonary function tests were normal, with a FEV-1 of 84-percent predicted and an FEV-1/FVC of 74 percent.  It was noted that a post-bronchodilator examination was not conducted, as the pre-bronchodilator FVC and FEV-1 were over predicted values, and the flow rate was greater than 81 percent.  A contemporaneous chest x-ray was normal.  It was further noted that he did not have chronic respiratory failure.

Post-service private treatment records noted the Veteran's ongoing use of a CPAP machine for treatment of his OSA and his ongoing use of Singulair, Flonase, and Albuterol for treatment of his asthma.  A September 2007 private treatment record noted that he was prescribed Symbicort to treat his asthma; an accompanying guide for Symbicort noted that this medication consisted of a combination of an inhaled corticosteroid and a long-acting beta-agonist (LABA).

On VA respiratory examination in May 2008, it was noted that the Veteran required an Albuterol inhaler for all exercises, as without medication, he would be short of breath at half a flight of stairs.  In addition to using the Albuterol inhaler for treatment of his asthma, it was noted that he used a CPAP machine for treatment of his OSA.  Examination revealed that he did not have cor pulmonale or restrictive lung disease.  Contemporaneous pulmonary function tests revealed pre-bronchodilator results of FEV-1 of 52-percent predicted and FEV-1/FVC of 63 percent, and post-bronchodilator results of FEV-1 of 83-percent predicted and FEV-1/FVC of 79 percent.  However, it was noted that these test results were incomplete and not interpretable, as he was unable to produce acceptable and reproducible spirometry data.  A contemporaneous chest x-ray was normal.  The examiner noted that the Veteran's OSA required a CPAP machine nightly and that his asthma required inhalers almost constantly.

In an August 2009 statement, the Veteran's private physician noted that he saw the Veteran "several times per year" and that his moderate to severe asthma was "well under control" by using treatment with Symbicort.  The physician went on to note that Symbicort was a "substitute for systemic corticosteroids" in that it controlled asthma so well that this greatly reduced or eliminated the need for courses of corticosteroid treatments in cases such as the Veteran's (for moderate to severe asthma).  The physician included medical treatise information about Symbicort to support his statement.

Private treatment records in December 2009 and March 2010 document that the Veteran was prescribed oral Prednisone for his asthma, but there is no indication that such medication was prescribed to be used on a daily basis.

At his December 2011 hearing, the Veteran testified that he had used an Albuterol inhaler multiple times a day for temporary relief of his asthma, and then his doctor put him on Symbicort ("a cocktail of inhaled steroids") which had controlled his asthma a lot better.  He testified that he still had flare-ups and still had to take Prednisone "a few times a year" but that his asthma was a whole lot better.  He also affirmed that his OSA was controlled with the CPAP machine.  He further testified that he was retired or "not working by choice" and instead he was just "working around the house."

On VA respiratory examination in March 2012, it was noted that the Veteran currently used Symbicort (2 puffs twice a day) and Albuterol (as needed) for treatment of his asthma.  In addition to requiring inhaled medications daily, it was noted that his asthma also required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, with four or more courses or bursts used in the last 12 months, but daily use of such systemic corticosteroids was not required.  It was noted that he had not had any asthma attacks with episodes of respiratory failure in the last 12 months, but he reported difficulty breathing to the point that he could not speak 3 to 4 times per year, which is when he needed the use of parenteral steroids.  It was noted that he did not have cor pulmonale or respiratory failure.  Contemporaneous pulmonary function tests revealed pre-bronchodilator results of FEV-1 of 85-percent predicted and FEV-1/FVC of 73 percent, and post-bronchodilator results of FEV-1 of 94-percent predicted and FEV-1/FVC of 78 percent.  A contemporaneous chest x-ray was normal.  It was noted that his respiratory condition did not impact his ability to work.  In the Medical Opinion section, the examiner noted that the Veteran's asthma was better controlled now, having less than one episode of asthma attack per week.  However, he needed at least three to four visits per year for exacerbations, when he would take Prednisone tapering.  Therefore, he required three to four times a year the use of systemic corticosteroids for asthma exacerbation.

On VA sleep apnea examination in March 2012, it was noted that his OSA symptoms had improved dramatically after he began to use the CPAP machine (back in 2006), and that he continued to require the use of a CPAP machine for his OSA treatment.  It was noted that his OSA did impact his ability to work in that he was feeling very sleeping when he used to work, but it was also noted that he had been retired since 2007 and was currently not employed.  In the Medical Opinion section, the examiner noted that the Veteran's OSA was controlled, was not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, and did not require a tracheostomy.

The March 2012 VA examiner (who conducted both the respiratory and the sleep apnea examinations) noted that the Veteran's predominant respiratory disability currently was asthma, with at least four exacerbations a year needing parenteral corticosteroid, and reiterated that the Veteran's OSA was controlled currently on CPAP.

On VA sleep apnea examination in May 2014, the Veteran reported that he was using a CPAP machine for treatment of his OSA without complications.  He also reported that he was taking Symbicort twice a day to treat his asthma, and that since 2007 he was also treated with Prednisone twice yearly or more for asthma.  The examiner indicated that a CPAP machine was required for treatment of the Veteran's OSA and that he did not currently have any findings, signs, or symptoms attributable to sleep apnea.  It was noted that his sleep apnea did not impact his ability to work, and he reported that he had been retired since 2007 and was planning to go to school and study gunsmithing.

Regarding the Veteran's argument that his OSA and sleep apnea should be separately rated, the Board reiterates that separate ratings cannot be provided for OSA and asthma, regardless of their origin or relationship with each other.  As outlined above, 38 C.F.R. § 4.96(a) specifically provides that ratings under Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other, and instead a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).  Because asthma is rated under Code 6602 (which is between Codes 6600 through 6817) and OSA is rated under Code 6847 (which is between Codes 6822 through 6847), separate compensable ratings for each of those disabilities are not permitted.

Throughout the period of claim, as shown by the medical evidence and VA examination reports outlined above, the Veteran's OSA has required the use of a CPAP machine, but has not been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.  Accordingly, the Board finds that a rating in excess of 50 percent for OSA (under Code 6847) would not be warranted at any time.  See 38 C.F.R. § 4.97, Code 6847; see Fenderson, 12 Vet. App. at 126-127.

Furthermore, throughout the period of claim, as shown by the medical evidence and VA examination reports outlined above, the Veteran's asthma has required the use of daily inhalational therapy (Symbicort) and intermittent courses of systemic corticosteroids (Prednisone), but has not been productive of FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and has not required the daily use of systemic high dose corticosteroids or immuno-suppressive medications.  [Regarding the Veteran's argument that his daily use of Symbicort should qualify him for a higher rating, the Board notes that Symbicort is inhaled and therefore cannot be classified as a systemic medication.]  Accordingly, the Board finds that a rating in excess of 60 percent for asthma (under Code 6602) would not be warranted at any time.  See 38 C.F.R. § 4.97, Code 6602; see Fenderson, 12 Vet. App. at 126-127.

Because 38 C.F.R. § 4.96(a) prohibits separate ratings for the Veteran's OSA and asthma, the Board must evaluate whether the single rating assigned for these disabilities (currently 60 percent under Code 6602, with asthma as the predominant disability) is appropriate, or whether the severity of the overall disability warrants an elevation of the rating to the next higher evaluation.

In evaluating the severity of the Veteran's overall disability (and to comply with the guidance provided by the May 2015 Joint Motion), the Board reiterates that, based upon the medical evidence and examination findings outlined above, a schedular rating in excess of 50 percent for OSA is not warranted under Code 6847 at any time, and a schedular rating in excess of 60 percent for asthma is not warranted under Code 6602 at any time.  The rating of 60 percent for asthma under Code 6602 reflects the predominant respiratory disability, as it provides the higher of the two ratings which contemplate the Veteran's respiratory symptoms; in addition, the March 2012 VA examiner determined that the asthma was the Veteran's predominant respiratory disability.  The evidence reflects that the Veteran's respiratory symptoms are controlled with the use of daily inhalational therapy (Symbicort) and intermittent courses of systemic corticosteroids (Prednisone), and there is no evidence that his respiratory symptoms have been productive of a FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, more than one attack per week with episodes of respiratory failure, or requiring the daily use of systemic high dose corticosteroids or immuno-suppressive medications, as would be required for a rating in excess of 60 percent under Code 6602.  Furthermore, the evidence reflects that the Veteran's OSA is fully controlled with the use of a CPAP, and there is no evidence that his OSA has been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale or required a tracheostomy, as would be required for a rating in excess of 50 percent under Code 6847.  Therefore, because the Veteran does not meet the higher (100 percent) criteria under either Code 6602 or 6847 when considering his respiratory symptoms as a whole, the Board finds that the severity of his overall disability does not warrant an elevation of the current 60 percent rating to the next higher evaluation.

In a July 2015 brief, the Veteran's attorney argued that the Veteran's overall disability picture is more severe than the current 60 percent evaluation, based upon the March 2012 VA examiner's finding that the Veteran's sleep apnea impacted his ability to work.  However, the Board notes that the March 2012 VA examiner also found that the Veteran's OSA was controlled on a CPAP machine and was therefore not the predominant disability for the Veteran, and in addition the Veteran was not actually employed at the time of that examination (and had not been since 2007).  Furthermore, it was noted at the Veteran's May 2014 VA sleep apnea examination that he was using a CPAP machine for treatment of his OSA without complications, that he did not currently have any findings, signs, or symptoms attributable to sleep apnea, and that his sleep apnea did not impact his ability to work; in fact, the Veteran reported at the May 2014 examination that he had been retired since 2007 and was planning to go to school and study gunsmithing.  As such, the Board reiterates that the severity of the Veteran's overall disability does not warrant an elevation of the current 60 percent rating to the next higher evaluation.  [The Board notes that the Veteran has never raised a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and the evidence does not suggest that his service-connected asthma and OSA, alone, preclude him from being able to secure and follow a substantially gainful occupation.  The 2012 VA examiner found that the Veteran's respiratory condition did not impact his ability to work, and the 2014 VA examiner concluded that his sleep apnea did not impact his ability to work.  Therefore such a claim will not be considered here.]

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Codes 6602 and 6847 provide for ratings in excess of that assigned for greater degrees of respiratory disability, but such greater degree of respiratory disability are not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframe and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for an increased rating for the Veteran's OSA with asthma.  There is no doubt to be resolved in his favor.


ORDER

A rating in excess of 60 percent for OSA with asthma is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


